DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of copper sheets disposed in a stacked arrangement, wherein the copper sheets comprise battery electrodes” of claim 10  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites the word “laps” on p. 15 line 7. It seems that this word should properly be –overlaps-.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1, 11,  2, 6, 8, 9, 12, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent  6,646,225) in view of Nowak (U.S. Patent Application Publication 2011/ 0042361)

Regarding claim 1, (independent claim 11 rejected immediately below the rejection of claim 1) Wang discloses a method for joining, via a laser welder, a first workpiece (parts 10) to a second workpiece (part 12), wherein the first and second workpieces are configured as sheets, and wherein the first workpiece includes a top surface and a bottom surface, the method comprising: 
arranging the first and second workpieces in a stack, including overlapping a portion of the first workpiece with a portion of the second workpiece (Wang, fig. 1, column 2 line 55, overlapping sheets); generating, via the laser welder, a first laser beam (laser beam 30) and coincidently controlling the laser welder to traverse a desired weld path that is disposed on the top of the first workpiece (Wang, slot path 22,  column 3 lines 34-44, figs. 1-3, shows the “escape path”); 
generating, via the laser welder, a second laser beam (laser beam 32) and coincidently controlling the laser welder to traverse the desired weld path that is disposed on the top surface of the first workpiece (Wang, column 3 lines 50-53, after the passage of first laser beam, a second laser beam follows in tandem along the same path to produce molten weld filler metal to weld steel parts 10,12); and 
wherein the first laser beam  includes operating the laser welder at a pulsed operation (Wang, col. 3:35-40 “The high energy pulse cuts the slot and vaporizes the )
Wang does not disclose wherein generating, via the laser welder, both that the first laser beam includes operating the laser welder at a pulsed operation and at a first power level; and wherein generating, via the laser welder, the second laser beam includes operating the laser welder at a continuous operation and at a second power level.
However, Nowak teaches the first laser beam (Nowak, first laser beam 508) includes operating the laser welder at a pulsed operation (Nowak, ¶0038, “configured to operate as either continuous or pulsed lasers”) and at a first power level (Nowak ¶0038, “they operate at power levels”); and wherein generating, via the laser welder, the second laser beam includes operating the laser welder at a continuous operation (Nowak, ¶0038, “configured to operate as either continuous or pulsed lasers”) and at a second power level (Nowak, ¶0038, “they operate at “power levels”.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, since Wang does not specify the type of laser process or power, to look to Nowak, who describes two laser beams going over a single path, and using the different types of laser processes and powers, and, as Nowak indicates that the processes are variable and all contemplated, the parameters can be adjusted according to desired outcome of the operator.

Now, regarding claim 11, the other independent claim, which is just the apparatus that maps precisely to the method,  Wang discloses  an apparatus for joining (part 10) and second (part 12) metallic workpieces are configured as sheets, and wherein the first 14P045852GM5110 metallic workpiece includes a top surface and a bottom surface, the apparatus comprising: a laser welder; and a controller, wherein the controller is operably connected to the laser welder; wherein the first and second metallic workpieces are arranged in a stack and positioned such that a portion of the first metallic workpiece laps a portion of the second metallic workpiece(Wang, fig. 1, column 2 line 55, overlapping sheets; wherein the controller is configured to control the laser welder to generate a first laser beam (laser beam 30) and coincidently control the laser welder to traverse a desired weld path that is disposed on the top surface of the first metallic workpiece (Wang, slot path 22,  column 3 lines 34-44, figs. 1-3); wherein the controller is configured to control the laser welder to generate a second laser beam (laser beam 32)  and coincidently control the laser welder to traverse the desired weld path that is disposed on the top surface of the first metallic workpiece (Wang, column 3 lines 50-53, after the passage of first laser beam, a second laser beam follows in tandem along the same path to produce molten weld filler metal to weld steel parts 10,12);; 
wherein the first laser beam includes the laser welder being operated at a pulsed operation (Wang, col. 3:35-40 “The high energy pulse cuts the slot and vaporizes the zinc (having a vaporization temperature of about 900.degree. C.) and at a first power level (Wang, column 3 lines 35-40, output 1-4 kW).

Wang does not disclose wherein the first laser beam includes the laser welder both being operated at a pulsed operation and at a first power level; and wherein the 
However, Nowak teaches the first laser beam (Nowak, first laser beam 508) includes operating the laser welder at a pulsed operation (Nowak, ¶0038, “configured to operate as either continuous or pulsed lasers”) and at a first power level (Nowak ¶0038, “they operate at power levels”); and wherein generating, via the laser welder, the second laser beam includes operating the laser welder at a continuous operation (Nowak, ¶0038, “configured to operate as either continuous or pulsed lasers”) and at a second power level (Nowak, ¶0038, “they operate at “power levels”.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, since Wang does not specify the type of laser process or power, to look to Nowak, who describes two laser beams going over a single path, and using the different types of laser processes and powers, and, as Nowak indicates that the processes are variable and all contemplated, the parameters can be adjusted according to desired outcome of the operator.

Regarding claims 2 and 12, Wang in view of Nowak teach all the limitations of claim 1 and 11, respectively, as above, and further teach a method and apparatus wherein generating, via the laser welder, the first laser beam comprises controlling the first laser beam to have a focal point that is disposed beneath the top surface of the first workpiece (Wang, can be seen in fig. 3 that the first laser beam 30 impacts below the surface).  



    PNG
    media_image1.png
    318
    533
    media_image1.png
    Greyscale





Regarding claim 6 and 16, Wang in view of Novak teach all the limitations of claim 1 and 11, respectively, as above, and further teach a method and an apparatus (Wang, fig. 1, can see that the weld path 22 is on where the top workpiece 10 overlaps the bottom workpiece 12)..  


[AltContent: textbox ([img-media_image2.png][img-media_image3.png])]






Regarding claim 8 and 18, Wang in view of Nowak teach all the limitations of claim 1, and 11, respectively, as above, but do not further explicitly teach, in this precise combination, a method and apparatus wherein the second power level associated with the second laser beam is less than the first power level associated with the first laser beam.   However, it is already noted that Nowak teaches variations in how the lasers can be contemplated to work to accomplish their tasks.  Nowak further teaches that the power level associated with the second laser beam is less than the power level associated with the first laser beam (Nowak, ¶0038, “In another example, the power level of the first laser beam 508 may be greater than the power level of second laser beam 510”).   Thus, it would have been obvious to one having ordinary skill in the art at 
Regarding claim 9 and 19, Wang in view of Novak teach all the limitations of claim 1 and 11, respectively, as above, and further teach a method and an apparatus wherein the second power level associated with the second laser beam is selected based upon a temperature that is associated with vaporization of the second workpiece (Wang, column 3 lines 50-55;  the second laser is high enough to melt “ferrous metal” to fill in the slot, but not high enough to vaporize it, thus a temperature would be “based upon a temperature that is associated with vaporization of the second workpiece”) .  


Claims 3, 5, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent  6,646,225) and Nowak (U.S. Patent Application Publication 2015/ 0232369) and further in view of Zediker (U.S. Patent Application Publication 2012/0273470).
Regarding claim 3 and 13, Wang in view of Nowak  teach all the limitations of claim 1, and 11, respectively, as above, but do not further teach a method nor an apparatus wherein operating the laser welder at a pulsed operation and at a first power level comprises operating the laser welder at a duty cycle and a power level that are determined based upon a level of reflectivity of the top surface of the first workpiece.   However, Zediker teaches a laser process comprising “operating the laser welder at a duty cycle and a power level that are determined based upon a level of (Zediker, ¶0068, parameters of the laser energy…will vary based upon, for example, such factors as, the desired duty cycle;…the absorptivity and/or reflectivity of the …material;…the laser power, etc.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention, to modify Wang in view of  Nowak with the teachings of Zediker, to have a laser whose parameters are based on the workpieces reflectivity to ensure that the laser properly penetrates the workpieces and does indeed process them as desired.
Regarding claims 5 and 15, Wang in view of Nowak teach all the limitations of claims 1 and 11, respectively, as above, but do not further teach a method nor an apparatus wherein operating the laser welder at a pulsed operation and at a first power level comprises operating the laser welder at a duty cycle and a power level that are determined based upon a level of absorptivity of the top surface of the first workpiece. However, Zediker teaches a laser process comprising “operating the laser welder at a duty cycle and a power level that are determined based upon a level of absorptivity of the top surface of the first workpiece (Zediker, ¶0068, parameters of the laser energy…will vary based upon, for example, such factors as, the desired duty cycle;…the absorptivity and/or reflectivity of the …material;…the laser power, etc.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention, to modify Wang in view of  Nowak with the teachings of Zediker, to have a laser whose parameters are based on the workpieces absorptivity to ensure that the laser properly penetrates the workpieces and does indeed process them as desired.

s 4,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent  6,646,225) and Nowak (U.S. Patent Application Publication 2015/ 0232369) and Zediker (U.S. Patent Application Publication 2012/0273470) and further in view of Marjanovic (U.S. Patent Application Publication 20150232369)


Regarding claims 4 and 14, Wang and Nowak teach all the limitations of claim 3 and 13, respectively, as above, but do not further teach a method or apparatus wherein “operating the laser welder or having laser welder be operated, at a duty cycle and a power level that are determined based upon a reflectivity of the top surface of the 13P045852GM5110 first workpiece comprises operating the laser welder at a 50% duty cycle when the first workpiece is fabricated from copper.  While applicant describes his invention as working at 50% duty cycle, Applicant does not give any criticality to this percentage (Specification, ¶34).  A practitioner might hit upon this or other effective duty cycles. It appears that the device of Wang in view of Nowak and Zediker would operate equally well with the claimed duty cycle and power based on reflectivity of the specific metal.  It might simply take longer or have other issues with parameters.  Marjanovic teaches that it would be obvious to adjust duty cycles (Marjanovic, ¶0048, with power adjusted by controlling its duty cycle) to adjust power for cutting, and it would be at least obvious to try the claimed limitations as the cutting apparatus is entirely present and the claim is essentially for intended use on how to use the invention.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to at least obviously try the claimed duty cycle with the other parameters, given that .  

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent  6,646,225) and Nowak (U.S. Patent Application Publication 2015/ 0232369) further in view of Wang (U.S. Patent Application Publication 2018/ 0243861; herein “Wang ‘861”)

Regarding claims 7 and 17 Wang in view of Nowak teach all the limitations of claim 1, as above, but do not further teach a method further comprising applying a compressive load to the first and second workpieces prior to controlling the laser welder to traverse the desired weld path.   However, Wang ‘861 teaches applying a compressive load to the work pieces prior to controlling the laser welder to traverse the desired weld path (Wang’ 861, clamping fixture 86, 92; , ¶0045, “[they] are constructed to constrain a terminal end 94 of the first aluminum alloy workpiece 12 against movement away from the second aluminum alloy workpiece 14 so as to help protect the welding region 16 against out-of-plane thermal distortion of the aluminum alloy workpieces”,  this indicates that the fixture is in place before/ at the start of the welding to make sure the workpieces don’t misalign).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wang in view of  to add the clamping force taught in Wang ‘861, in order to keep the workpieces together and keep the laser precisely on its path (i.e. protect from undesirable “thermal distortion”).

s 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent  6,646,225) and Nowak (U.S. Patent Application Publication 2015/ 0232369) and further in view of Nakai (U.S. Patent Application Publication 20170141374)
Regarding claims 10 and 20, Wang in view of Nowak teach all the limitations of claim 1 and 11, respectively, as above, but do not further teach a method nor an apparatus wherein the second workpiece comprises a plurality of copper sheets disposed in a stacked arrangement, wherein the copper sheets comprise battery electrodes.  However, Nakai teaches wherein the second workpiece comprises a plurality of copper sheets (all elements 6b for instance) disposed in a stacked arrangement (Nakai,, fig. 2, all elements, including 6b and 3, are in a stacked arrangement, stacked batteries), wherein the copper sheets (Nakai, Fig. 4 copper elements 6b, and 8, with L2 doing the welding of F2) comprise battery electrodes (they are components of, the negative pole of, the battery electrodes).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wang in view of Nowak with Nakai, to have stacks of these sheets welded together, in order to have the substrates of Wang, and the method and apparatuses, be efficiently worked into a battery and electrodes of Nakai, in order to fabricate useful batteries with a simple duplication of parts and the method of welding (see MPEP§ 2144.04(VI)(B)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715